Jones, J.
Mr. Justice Kerwin did not participate in the consideration and decision of this case. The court is equally divided in opinion upon the question involved on this appeal. Mr. Justice Vinje, Mr. Justice Rosenberry, and Mr. Justice Eschweiler are of opinion that the order appealed from should be reversed, and Mr. Chief Justice Siebecker, Mr. Justice Owen, and the writer are of opinion that the order should be affirmed. Under the established rule it follows that the order appealed from is affirmed. Swenson v. Flint, 123 Wis. 613, 101 N. W. 1135; Hagenah v. Milwaukee E. R. & L. Co. 136 Wis. 300, 116 N. W. 843; Estate of Carter, 167 Wis. 89, 166 N. W. 657.
By the Court. — The order appealed from is affirmed.